DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 7/17/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8,10,11,13,15-17,19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attanasio(WO2011/155884).
Claim 1: Attanasio disclose in a service provider network of a communication system configured to support lawful interception functionality, provisioning one or more service-based interfaces to enable interaction between one or more lawful interception-specific elements and one or more intercepting control elements in (fig.1: page 1, lines 20-30; page 2,lines 1-26: Intercept Mediation and Delivery Unit IMDU which is also called Intercept Unit. The IMDU for monitoring of Interception Related Information and Content Communication for the same target. A Law Enforcement Monitoring Facility#20 is connected to three Mediation Functions;  a request to intercept traffic data related to the target data is received to the ICE(Intercepting Control Element#16). User data related to the target subscriber which traffic data has been collected  in the ICE. The collected data is forwarded to LEMF#20(Law Enforcement Management Function)). 
Claim 2: Attansio disclose the one or more lawful interception-specific elements comprise an administration function and one or more delivery functions in (page 1, lines 27-31).
Claim 3: Attansio disclose the administration function and the one or more delivery functions are operatively coupled to a monitoring entity in (page 1, lines 20-24,27-30).
Claim 4: Attansio disclose one or more intercepting control elements comprise one or more network functions of the service provider network in (page 2,lines 1-13).
Claim 5: Attansio disclose one or more network functions comprise one or more network functions associated with at least one of a control plane and a user plane of the service provider network in (fig.2;page 7,lines 6-26).
Claim 6: Attansio disclose a service-based interface to interact with the one or more intercepting control elements associated with a control plane of the service provider network and a point to point interface to interact with at least a portion of the one or more lawful interception specific elements in ().
Claim 8: Attansio disclose one or more lawful interception-specific elements are configured to support the one or more service-based interfaces in (page 2,lines 1-13).
Claim 10: Attansio disclose one or more intercepting control elements each comprise separate service-based interfaces wherein one of the service-based interfaces is dedicated to the lawful interception functionality in (fig.1; page page 2,lines 1-20).
Claim 11: Attansio disclose provisioning one or more point to point interfaces to enable reference-point based interaction between the one or more lawful interception specific elements and the one or more intercepting control elements, in addition to the one or more service based interfaces in (fig.2,4; page 9,lines 11-32).
Claim 13: Attansio disclose in a service provider network of a given communication system configured to support lawful interception functionality one or more service based interfaces provisioned to enable interaction between one or more lawful interception specific elements and one or more intercepting control elements in (fig.1: page 1, lines 20-30; page 2,lines 1-26: Intercept Mediation and Delivery Unit IMDU which is also called Intercept Unit. The IMDU for monitoring of Interception Related Information and Content Communication for the same target. A Law Enforcement Monitoring Facility#20 is connected to three Mediation Functions;  a request to intercept traffic data related to the target data is received to the ICE(Intercepting Control Element#16). User data related to the target subscriber which traffic data has been collected  in the ICE. The collected data is forwarded to LEMF#20(Law Enforcement Management Function)). 
Claim 15: Attansio disclose one or more lawful interception-specific elements comprise an administration function and one or more delivery  functions in (page 1, lines 27-31).
Claim 16: Attansio disclose one or more intercepting control elements comprise one or more network functions of the service provider network in (page 2,lines 1-13).
Claim 17: Attansio disclose in a service provider network of a given communication system configured to support lawful interception functionality,provisioning on or more service based interfaces to enable interaction between one or more lawful interception specific elements and one or more intercepting control elements in (fig.1: page 1, lines 20-30; page 2,lines 1-26: Intercept Mediation and Delivery Unit IMDU which is also called Intercept Unit. The IMDU for monitoring of Interception Related Information and Content Communication for the same target. A Law Enforcement Monitoring Facility#20 is connected to three Mediation Functions;  a request to intercept traffic data related to the target data is received to the ICE(Intercepting Control Element#16). User data related to the target subscriber which traffic data has been collected  in the ICE. The collected data is forwarded to LEMF#20(Law Enforcement Management Function)). 
Claim 19: Attansio disclose one or more lawful interception-specific elements comprise an administration function and one or more delivery  functions in (page 1, lines 27-31).
Claim 20: Attansio disclose one or more intercepting control elements comprise one or more network functions of the service provider network in (page 2,lines 1-13).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attanasio(WO2011/155884) in view of Sirotkin et al(WO 2014/107208).
Claim 12: Attansio disclose 2G, 2.5G, 3G and 4G system but does not specifically disclose 5G system. Sirotkin disclose lawful interception in 5G system in (page 5,lines 15-17). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ 5G system as taught in Sirotkin with system of Attansio for higher speed, lower latency and greater capacity thus offering lower lag and faster download to enhance user experience.
Allowable Subject Matter
Claims 7,9,14,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,11,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: Preamble clearly recites a method. However, body of claim merely recites “in a service provider network of a communication system configured to support lawful interception functionality, provisioning one or more service-based interfaces to enable interaction between one or more lawful interception-specific elements and one or more intercepting control elements” without specific output. This is incomplete claim.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim recites “in a service provider network of a communication system configured to support lawful interception functionality, provisioning one or more service-based interfaces to enable interaction between one or more lawful interception-specific elements and one or more intercepting control elements”. It is unclear how a service provider network is providing functionality and what elements is intercepting control elements and outputting the results.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435